Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-2 and 6-7 are pending. Claims 1-2 and 6-7 are examined below. 
Response to Arguments
Applicant’s arguments/amendments, see, filed 3/18/2022, with respect to the rejection(s) of claim(s) 1-2 and 6 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xiao et al. (US 20190015227 A1) and Daugherty (US 20110087318 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Xiao et al. (US 20190015227 A1).  
Regarding Claim 1, Xiao teaches a tubular implanted appliance comprising (e.g. Figures 26, 28-29, 30, element 21; [0127]-[0130])  a framework part (e.g. Fig. 26, 28-29, 30, element 218) and a coating film part (e.g. element 210) in a tubular shape forming a partition wall (e.g. Fig. 28-29, 30), wherein the tubular implanted appliance is capable of expanding and contracting in an axial direction along the longitudinal direction of itself (e.g. Fig. 29 shows the bending portion of the tubular device contracting in a longitudinal direction – i.e. the distance between the stent sections decreases), wherein the framework part includes a plurality of linear members in an annular shape extending along a circumferential direction of the tubular implanted appliance while bending in the axial direction of the tubular implanted appliance (e.g. Fig. 26, 28-29, 30, element 218), and the plurality of linear members are disposed in a row in the axial direction of the tubular implanted appliance (e.g. Fig. 26, 28-29, 30, element 218), and are attached and fixed to a surface of the coating film part at intermediate portions between bent parts formed in each of the plurality of linear members (e.g. Figures 26, 28-29, 30, element 21; [0127]-[0130]), wherein the tubular implanted appliance further comprising a plurality of cover parts that cover the intermediate portions of each of the plurality of linear members (e.g. Figures 26, 28-29, 30, element 219; [0127]-[0130]) and are attached and fixed to the surface of the coating film part respectively, together with the intermediate portions, (e.g. [0127]-[0130])  wherein, when the tubular implanted appliance is in a state where the tubular implanted appliance is contracted in the axial direction (e.g. Figures 26, 28-29, 30 went axially contracted at the bend), a first bent part on one side of one linear member overlaps a first cover part that covers the linear member adjacent to it on the one side and is exposed to the outside of the tubular implanted appliance by being disposed on the surface of the first cover part (e.g. Fig. 29), a second bent part on other side of the one linear member overlaps a second cover part that covers the linear member adjacent to it on the other side and is exposed to the outside of the tubular implanted appliance by being disposed on the surface of the second cover part (e.g. Fig. 29), and wherein, in one linear member, the exposed portions of the first bend part and the exposed portions of the second bend part are formed alternately in the circumferential direction (e.g. Fig. 29).
Regarding Claim 6, Xiao teaches a stent-graft wherein the tubular implanted appliance is configured to be capable of expansion in a radial direction (e.g. [0066], [0067], [0087]).
Regarding Claim 7, Xiao teaches a stent-graft wherein the first bend part of the one linear member is woven with the second bend part of the other linear member located on the other side of the one linear member in a mutually engage manner (e.g. Fig. 10, 29; [0091], [0125], [0128]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 20190015227 A1) as applied to claims 1, 6 and 7 above, and further in view of Daugherty (US 20110087318 A1).
Regarding Claim 2, Xiao teaches a stent-graft wherein when the tubular implanted appliance is in a state where the tubular implanted appliance is contracted in the axial direction (e.g. Fig. 29 shows the bending portion of the tubular device contracting in a longitudinal direction – i.e. the distance between the stent sections decreases),
Xiao does not disclose the following features, however, Daugherty teaches wherein a section of the coating film part in which the plurality of linear members are not attached or fixed becomes folded inside in a radial direction thereof (e.g. Fig. 10A, 10B, element 900; [0069]-[0070]; portions of the film/graft, element 800, near element 814 may fold partially, radially inwards).
Xiao and Daugherty are concerned with the same field of endeavor as the instant claims, namely, collapsible implantable tubular elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao such that stent-graft have portions of the coating film that are unattached to the linear members that become folded inside in a radial direction when the device is longitudinally contracted as taught by Daugherty in order to allow the device to be compressed  (e.g. Daugherty, [0068]-[0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./ Examiner, Art Unit 3774       

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774